DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02/03/2021 has been entered. Claim 2 was cancelled. Claims 1, 3-20 remain pending in the application.
Response to Arguments
Applicant’s arguments filed 02/03/2021 in regards to the 102 rejection for claim 1 and its dependents have been fully considered and are persuasive. Specifically, the examiner acknowledges Bird (U.S. Patent No. 4,732,351) does not fully teach the grooves being formed by grooving a surface of the at least one member such that the grooves having a vertex that extends continuously.  The 102 rejections for claims 1, 3, 4, 6-9 and 103 rejections for claims 5 and 10-12 have has been withdrawn. 
Applicant's arguments filed 02/03/2021 in regards to claim 13 has been fully considered but they are not persuasive. 
Unlike claim 1, claim 13 does not recite the grooves having a vertex that extends continuously. Bird teaches grooves that extend continuously as shown in figure 5. In regards to applicant’s argument about the grooves being in contact with the flow of the stream, the most outer layer 32 and the piezoelectric material 12 directly beneath the outer layer 32 can be considered as the claimed piezoelectric structure forming grooves.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites “wherein a peak to peak height of the grooves in a transverse direction to the flow direction is between 20 μm and 100 μm, and a peak height of the grooves in a direction orthogonal to the flow direction and the transverse direction is between 10 μm and 100 μm”. There is no teaching in the original disclosure that the peak height is a direction orthogonal to the transverse direction which is the direction in the peak to peak height. Instead, the peak height should not be orthogonal to the peak-to-peak height as they are oriented in the same direction.
Similarly, claims 19 and 20 also claims for a peak height oriented in the direction orthogonal to the second direction which is the direction of the peak-to-peak height.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the at least member” without a proper antecedent basis. For purposes of this examination, this limitation is interpreted as “the at least one member”.
Claims 3-12 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bird (U.S. Patent No. 4,732,351). 

As per claim 13, Bird discloses an aircraft propulsion system comprising: at least one member (10; figure 1)  in contact with a flow of air stream (aircraft wings 10 are in turbulent flow during operation), wherein the at least one member is at least partially covered with a piezoelectric structure (12, 32, collectively) comprising a grooved structure (as shown; figure 5) comprising a plurality of longitudinal grooves formed in the at least one member by grooving a surface of the at least one member such that the longitudinal grooves extends continuously in a first direction (the grooves of piezoelectric structure 12 are longitudinal and continuous; figure 5), the plurality of longitudinal grooves in contact with the flow of the air stream (as shown; figure 1), the grooved structure comprising at least one geometric parameter configured to adapt as a function of at least one parameter of the flow of the air stream (when energized the piezoelectric material expands and shrinks when de-energized; column 3, lines 15-18).

As per claim 14, Bird discloses the aircraft propulsion system according to claim 13, and further discloses wherein the grooved structure comprises of a piezoelectric film (see claim 3).

As per claim 15, Bird discloses the aircraft propulsion system according to claim 14, and further discloses wherein the piezoelectric film is selected from the following group: PVDF, PVF2, PVF2-TFE, PMMA and a PZT ceramic (see claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird.

As per claim 16, Bird discloses the aircraft propulsion system according to claim 13. Bird does not explicitly disclose wherein a height of the longitudinal grooves is between 1 μm and 100 μm. 
However, the claimed range is the workable range of heights. It has been found “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Bird’s height of the grooves to be between 10 μm and 100 μm as it only requires routine skill in the art to discover the optimum or workable ranges.

As per claim 17, Bird discloses the aircraft propulsion system according to claim 13. Bird does not explicitly disclose wherein a height of the longitudinal grooves is between 1 μm and 50 μm. 
However, the claimed range is the workable range of heights. It has been found “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Bird’s height of the grooves to be between 10 μm and 100 μm as it only requires routine skill in the art to discover the optimum or workable ranges.

As per claim 18, Bird discloses the aircraft propulsion system according to claim 13 and wherein each of the longitudinal grooves comprises two walls and a vertex therebetween (the grooves form peaks and valleys (vertices) between the grooves; figure 5). Bird does not .

Allowable Subject Matter
Claim 1, 3-10 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1 contains allowable subject matter “the grooves have a vertex that extends continuously”. In the closest prior art, Bird discloses an aircraft propulsion system comprising at least one member (10; figure 1) in contact with a turbulent flow of a stream (aircraft wings 10 are in turbulent flow during operation), wherein the at least one member is covered, at least partially, with a piezoelectric film (12) comprising a grooved structure (as shown; figure 5) comprising a series of grooves, in contact with a flow of the stream, the grooves having a vertex (piezoelectric material 12 has a vertex, i.e., a highest point; figure 5) and extending in the flow direction of the stream in order to form longitudinal channels for the stream (piezoelectric material 12 having three dimensional grooves (channels) extending along the pressure side and suction side, i.e., in the direction of the flow; figures 1, 5), the grooved structure comprising at least one geometric parameter configured to adapt as a function of at least one parameter of the stream flow and/or an operating point of the aircraft propulsion system and/or an engine speed of the aircraft propulsion system the at least one geometric parameter being a height and a spacing between two vertices (when energized the piezoelectric material expands and shrinks when de-energized, i.e., varying the height and spacing between two vertices of the grooves; column 3, lines 15-18). However, Bird’s groove does not have a vertex that extends continuously as Bird’s vertices are discontinuous.
No prior art of record sufficiently teaches the allowable subject matter.

Claims 3-10 and 12 are also allowed by virtue of their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745